Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a as being anticipated by Hiji et al (US 5953089)
Regarding Claim 1,
Hiji et al discloses (Fig. 1) A light-scattering liquid crystal device comprising two substrates (11,12), of which at least one includes an electrode layer (21) and at least one is transparent, and a light control layer (50) held between the substrates, the light control layer (50) containing a liquid crystal material and a polymer substance (column 7, lines 8-17), wherein the light-scattering liquid crystal device includes, between the substrates (11,12) and the light control layer (50), a thin film layer (30) formed by subjecting a thermally curable compound containing a reactive group to thermal curing (column 4, lines 42-55)
Regarding Claim 2,

Regarding Claim 3,
Hiji et al discloses (Fig. 1) wherein the reactive group is (P-I) to (P-21): [Chem. 1] (column 4, lines 41-67)

    PNG
    media_image1.png
    598
    831
    media_image1.png
    Greyscale


Regarding Claim 4,
Hiji et al discloses (Fig. 1) wherein the reactive group contains (P-l) or (P-2). (column 4, lines 41-67)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871